ITEMID: 001-111132
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF JARNEA AND OTHERS v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Peaceful enjoyment of possessions)
JUDGES: Egbert Myjer;Kristina Pardalos;Luis López Guerra
TEXT: 5. The applicants are Romanian nationals. They are all owners of immovable property which was occupied by tenants by virtue of lease agreements concluded with the State. After the fall of the Communist regime, the applicants’ ownership was confirmed by the courts. The applicants therefore attempted, unsuccessfully though, to evict the tenants or to cash in the rent due to them. The relevant court decisions are set out in the table appended hereto.
VIOLATED_ARTICLES: P1
VIOLATED_PARAGRAPHS: P1-1
VIOLATED_BULLETPOINTS: P1-1-1
